In an action on a lease, the parties cross-appeal from an order of the Supreme Court, Nassau County, dated May 24, 1976, which denied their respective motions for summary judgment. Order affirmed, without costs or disbursements. There are triable issues of fact in this case as to the intent of the parties in making provision for the bearing of expenses, such as those here in issue. Relevant thereto will be the question of whether the direction to connect plaintiffs’ facility to the county sewer system was an order of a governmental agency coming within the purview of paragraph "fourteenth” of the lease. Hopkins, Acting P. J., Martuscello, Rabin and Hawkins, JJ., concur.